Per Curiam:
The examination required is not for the purpose of obtaining testimony to support the plaintiff’s case, but to examine into *929the defendant’s affirmative counterclaim. The order should, therefore, be reversed, with ten dollars costs and disbursements, and the motion to vacate order for examination granted, with ten dollars costs. Present — Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.